DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The instant application with Application Number 16/789,447 filed on 02/13/2020 is presented for examination; claims 1-17 are pending.
INFORMATION DISCLOSURE STATMENT
The Information Disclosure Statement dated 02/13/2020 is acknowledged and the cited references have been considered in this examination.
REASONS FOR ALLOWANCE
	The following is the examiner’s statement of reasons for allowance. 
The two references, Zhang and Xing, are the closest prior art of record.
Zhang et al. (US 2017/0338670) reference discloses a charging system and a charging method and a power adapter. The system includes a battery, a first rectifier, a switch unit, a transformer, a second rectifier, a sampling unit and a control unit. The control unit outputs a control signal to the switch unit, and adjusts a duty ratio of the control signal according to a current sampling value and/or a voltage sampling value sampled by the sampling unit, such that a third voltage with a third ripple waveform outputted by the second rectifier meets a charging requirement. The third voltage is configured to be introduced into the battery. Xing et al. (US 2009/0033289) reference discloses a voltage converter including a buck converter and a capacitive voltage divider. The converter includes four capacitors, a switch circuit, an inductor and a controller. A first capacitor is coupled between a reference node and a first output node which develops a first output voltage. A second capacitor is coupled between an input node and either the reference node or the first output node. The switch circuit couples a third capacitor between the reference and first output nodes in a first state of a PWM signal, and couples the third capacitor between the first output and input nodes in a second PWM signal state. The inductor is coupled to the third capacitor and provides a second output node coupled to the fourth capacitor providing a second output voltage. The controller controls the duty cycle of the PWM signal to regulate the second output voltage to a predetermined level. 
But both references and any prior art of record, do not disclose or suggest the following Claims 1 and 16 limitations: “… a parallel battery charging circuit, comprising: a voltage conversion circuit, configured to adjust an output voltage according to a maximum error result output by a feedback voltage selection circuit, so that a voltage difference between the output voltage and a battery voltage corresponding to the maximum error result is a specified voltage difference, thereby starting charging from a battery with the lowest voltage …. and a battery voltage or a battery current of the charged battery, detect an error between the battery voltage and the specified voltage difference, or the error between the battery current and a specified current value, to adjust the charging current of the charged battery, so that the charging current is equal to the specified current value, thereby implementing constant current charging …” in combination with the remaining claim elements as set forth in Claims 1,16 and their depending claims 2-15; and 17 respectively. Therefore claims 1-17 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YALKEW FANTU/
Primary Examiner, Art Unit 2859